 



Exhibit 10.23
2004 Stock Incentive Plan
First, that the Title of the Plan is amended to read as follows:
     “The Corporate Executive Board Company 2004 Stock Incentive Plan (as
amended July 18, 2005 and December 22, 2006).”
Second, that the second sentence of Section 4 (Effective Date and Termination)
of the Plan is amended to read as follows:
“This The first amendment and restatement of the Plan was adopted by the Board
of Directors of the Company as of July 18, 2005, which became effectiveand will
become effective when it is approved by the Company’s stockholders on August 18,
2005. The second amendment and restatement of the plan was adopted by the Board
of Directors of the Company on December 22, 2006.”
Third, that Paragraphs 1 and 2 of Section 12 are amended to read as follows:
“In the event that the number of shares of Common Stock of the Company shall be
increased or decreased through a reorganization, reclassification, combination
of shares, stock split, reverse stock split, spin-off, dividend (other than
regular, quarterly cash dividends), or otherwise in an equity restructuring
transaction, as that term is defined in Statement of Financial Accounting
Standards No. 123 (revised), then each share of Common Stock of the Company
which has been authorized for issuance under the Plan, whether such share is
then currently subject to or may become subject to an Award under the Plan, as
well as the per share limits set forth in Section 5 of this Plan, may shall be
proportionately adjusted by the Administrator to reflect such increase or
decrease, unless the Company provides otherwise under the terms of such
transaction. The terms of any outstanding Award may also shall be equitably
adjusted by the Administrator as to price, and/or number of shares of Common
Stock subject to such Award, and other terms, to reflect the foregoing events.
In the event there shall be any other change in the number or kind of
outstanding shares of Common Stock of the Company, or any stock or other
securities into which such Common Stock shall have been changed, or for which it
shall have been exchanged, whether by reason of a change of control, other
merger, consolidation or otherwise in circumstances that do not involve an
equity restructuring transaction, as that term is defined in Statement of
Financial Accounting Standards No. 123 (revised), then the Administrator shall,
in its sole discretion, determine the appropriate adjustment, if any, to be
effected. In addition, in the event of such change described in this paragraph,
the Administrator may accelerate the time or times at which any Award may be
exercised and may provide for cancellation of such accelerated Awards that are
not exercised within a time prescribed by the Administrator in its sole
discretion. Notwithstanding anything to the contrary herein, any adjustment to
Options granted pursuant to this Plan intended to qualify as ISOs shall comply
with the requirements, provisions and restrictions of the Code.
Fourth, that item (vi) of Section 18(b) is amended to read as follows:
     “to establish the terms of determine whether, and the extent to which,
adjustments are required pursuant to Section 12;”.

 



--------------------------------------------------------------------------------



 



2002 Non-Executive Stock Incentive Plan
First, that the first sentence of Section 4 is amended to read as follows:
“This Plan was adopted by the Board of Directors of the Company as of March 6,
2002 (the “Effective Date”), and iswas amended effective October 7, 2002 to
permit grants of Restricted Stock, and was further amended effective
December 22, 2006 to address equity restructurings.
Second, that paragraphs 1 and 2 of Section 9 are amended to read as follows:
“In the event that the number of shares of Common Stock of the Company shall be
increased or decreased through reorganization, reclassification, combination of
shares, stock splits, reverse stock splits, spin-offs, or the payment of a stock
dividend, (other than regular, quarterly cash dividends) or otherwise in an
equity restructuring transaction, as that term is defined in Statement of
Financial Accounting Standards No. 123 (revised), then each share of Common
Stock of the Company which has been authorized for issuance under the Plan,
whether such share is then currently subject to or may become subject to an
Award under the Plan, may shall be proportionately adjusted to reflect such
increase or decrease, unless the terms of the transaction provide otherwise.
Outstanding Awards may also shall be amended equitably adjusted as to price and
other terms, if necessary to reflect the foregoing events.”
“In the event there shall be any other change in the number or kind of the
outstanding shares of Common Stock of the Company, or any stock or other
securities into which such Common Stock shall have been changed, or for which it
shall have been exchanged, whether by reason of merger, consolidation or
otherwise in circumstances that do not involve an equity restructuring
transaction, as that term is defined in Statement of Financial Accounting
Standards No. 123 (revised), then the Administrator shall, in its sole
discretion, determine the appropriate adjustment, if any, to be effected. In
addition, in the event of such change described in this paragraph, the
Administrator may accelerate the time or times at which any Award may be
exercised and may provide for cancellation of such accelerated Awards which are
not exercised within a time prescribed by the Administrator in its sole
discretion.”
Third, that item (g) of Section 12(b) is amended to read as follows:
“to determine whether, and the extent to which, establish the terms of
adjustments are required pursuant to Section 9 hereof; and”

 



--------------------------------------------------------------------------------



 



2001 Stock Option Plan
First, that Paragraphs 1 and 2 of Section 8 are amended to read as follows:
“In the event that the number of shares of Common Stock of the Company shall be
increased or decreased through reorganization, reclassification, combination of
shares, stock splits, reverse stock splits, spin-offs, or the payment of a stock
dividend, (other than regular, quarterly cash dividends) or otherwise in an
equity restructuring transaction, as that term is defined in Statement of
Financial Accounting Standards No. 123 (revised), then each share of Common
Stock of the Company which has been authorized for issuance under the Plan,
whether such share is then currently subject to or may become subject to an
Option under the Plan, may shall be proportionately adjusted to reflect such
increase or decrease, unless the terms of the transaction provide otherwise.
Outstanding Options may also shall be amended equitably adjusted as to price and
other terms if necessary to reflect the foregoing events.”
“In the event there shall be any other change in the number or kind of the
outstanding shares of Common Stock of the Company, or any stock or other
securities into which such Common Stock shall have been changed, or for which it
shall have been exchanged, whether by reason of merger, consolidation or
otherwise in circumstances that do not involve an equity restructuring
transaction, as that term is defined in Statement of Financial Accounting
Standards No. 123 (revised), then the Administrator shall, in its sole
discretion, determine the appropriate adjustment, if any, to be effected. In
addition, in the event of such change described in this paragraph, the
Administrator may accelerate the time or times at which any Option may be
exercised and may provide for cancellation of such accelerated Options which are
not exercised within a time prescribed by the Administrator in its sole
discretion. Notwithstanding anything to the contrary herein, any adjustment to
Options granted pursuant to this Plan, particularly Options intending to qualify
as ISOs, shall comply with the requirements, provisions and restrictions of the
Code.”
Second, that item (g) of Section 11 is amended to read as follows:
“to determine whether, and the extent to which, establish the terms of
adjustments are required pursuant to Section 8 hereof; and”

 



--------------------------------------------------------------------------------



 



1999 Stock Option Plan
First, that Paragraphs 1 and 2 of Section 8 are amended to read as follows:
“In the event that the number of shares of Common Stock of the Company shall be
increased or decreased through reorganization, reclassification, combination of
shares, stock splits, reverse stock splits, spin-offs, or the payment of a stock
dividend, (other than regular, quarterly cash dividends) or otherwise in an
equity restructuring transaction, as that term is defined in Statement of
Financial Accounting Standards No. 123 (revised), then each share of Common
Stock of the Company which has been authorized for issuance under the Plan,
whether such share is then currently subject to or may become subject to an
Option under the Plan, may shall be proportionately adjusted to reflect such
increase or decrease, unless the terms of the transaction provide otherwise.
Outstanding Options may also shall be amended equitably adjusted as to price and
other terms if necessary to reflect the foregoing events.”
“In the event there shall be any other change in the number or kind of the
outstanding shares of Common Stock of the Company, or any stock or other
securities into which such Common Stock shall have been changed, or for which it
shall have been exchanged, whether by reason of merger, consolidation or
otherwise in circumstances that do not involve an equity restructuring
transaction, as that term is defined in Statement of Financial Accounting
Standards No. 123 (revised), then the Administrator shall, in its sole
discretion, determine the appropriate adjustment, if any, to be effected. In
addition, in the event of such change described in this paragraph, the
Administrator may accelerate the time or times at which any Option may be
exercised and may provide for cancellation of such accelerated Options which are
not exercised within a time prescribed by the Administrator in its sole
discretion. Notwithstanding anything to the contrary herein, any adjustment to
Options granted pursuant to this Plan, particularly Options intending to qualify
as ISOs, shall comply with the requirements, provisions and restrictions of the
Code.”
Second, that item (g) of Section 11 is amended to read as follows:
“to determine whether, and the extent to which, establish the terms of
adjustments are required pursuant to Section 8 hereof; and”

 



--------------------------------------------------------------------------------



 



Employee Stock Purchase Plan
That Section 14 is amended to read as follows:
14.Adjustments upon Changes in Securities.
(a) Subject to any required action by the stockholders of the Company, the
number of Shares covered by each Right under the Plan that has not yet been
exercised and the number of Shares that have been authorized for issuance under
the Plan but have not yet been placed under a Right (collectively, the
“Reserves”), as well as the price per Share covered by each Right under the Plan
that has not yet been exercised, shall be proportionately adjusted for any
increase or decrease in the number of issued Shares resulting from a stock split
or the payment of stock dividend (but only on the Common Stock) or any other
increase or decrease in the number of Shares effected without receipt of
consideration by the Company, including any equity restructuring transaction, as
that term is defined in Statement of Financial Accounting Standards No. 123
(revised); provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “ effected without receipt of
consideration.” Such adjustment shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to a Right.
(b) In the event of the proposed dissolution or liquidation of the Company, any
and all Offerings shall terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee. The Committee may,
in the exercise of its sole discretion in such instances, declare that the
Rights under the Plan shall terminate as of a date fixed by the Committee and
give each Participant the right to exercise his or her Right. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger or consolidation of the Company with or into another corporation or a
parent or subsidiary of such successor corporation when the Company is not the
surviving corporation, or a reverse merger in which the Company is the surviving
corporation but the Shares outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, in circumstances that do not involve an equity
restructuring transaction, as that term is defined in Statement of Financial
Accounting Standards No. 123 (revised), any and all Offerings shall terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Committee. The Committee may, in the exercise of its sole
discretion in such instances, and in lieu of assumption or substitution of the
Rights, provide that each Participant shall have the right to exercise his or
her Right. If the Committee makes a Right exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Committee shall
notify the Participant that the Right shall be fully exercisable for a period of
twenty (20) days from the date of such notice (or such other period of time as
the Committee shall determine), and the Right shall terminate upon the
expiration of such period.
(c) The Committee shallmay, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per Share covered by each outstanding Right, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offering, or
other increases or reductions of outstanding Shares in an equity restructuring
transaction, as that term is defined in Statement of Financial Accounting
Standards No. 123 (revised), and the Committee may, if it so determines in the
exercise of its sole discretion, also make provision for adjusting the Reserves,
as well as the price per Share covered by each outstanding Right in the event of
the Company being consolidated with or merged into any other corporation.



--------------------------------------------------------------------------------



 



Directors’ Stock Plan
First, that item (d) of Section 7 is amended to read as follows:
“to determine whether, and the extent to which, establish the terms of
adjustments are required pursuant to Section 9 hereof; and”
Second, that Paragraph 1 of Section 9 is amended to read as follows:
“If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property or a
different number or kind of shares or securities, or if cash, property or shares
or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, reclassification, dividend (other
than a regular, quarterly cash dividend or an issuance of the class of
securities then subject to this Plan as part of a public or private offering
thereof) or other distribution, stock split, reverse stock split, spin-off or
the like in an equity restructuring transaction, as that term is defined in
Statement of Financial Accounting Standards No. 123 (revised), or if
substantially all of the property and assets of the Company are sold, then,
unless the terms of such transaction shall provide otherwise, the maximum number
and type of shares or other securities that may be issued under this Plan shall
be appropriately adjusted. The Committee shall determine, in its sole
discretion, the appropriate adjustment, if any, to be effected pursuant to the
immediately preceding sentence. In addition, in connection with any such changes
in the class of securities then subject to this Plan, the Committee may shall
make appropriate and proportionate adjustments in the number and type of shares
or other securities or cash or other property that may be acquired pursuant to
Options and Stock Grants theretofore awarded under this Plan and the exercise
price of such Options or price, if any, of such Stock Grants.”

 